       Case: 3:19-cv-02953-JRK Doc #: 1 Filed: 12/23/19 1 of 10. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 UNITED STATES OF AMERICA,                           CASE NO.: 3:19-cv-2953

                 Plaintiff,

        v.                                           JUDGE

 ANTHONY HUBBARD,
 JEFFERY HUBBARD,                                    COMPLAINT OF THE UNITED
 ANN HUBBARD, and                                    STATES OF AMERICA
 PAYUP, LLC,
                                                     JURY TRIAL DEMANDED
                 Defendants.


       For its Complaint, the United States of America alleges as follows:

      1.        This action is brought by the United States to enforce the provisions of Title VIII

of the Civil Rights Act of 1968 (the Fair Housing Act), as amended, 42 U.S.C. §§ 3601, et seq.

                                    JURISDICTION AND VENUE

      2.        This court has jurisdiction over this action under 28 U.S.C. § 1331 and 42 U.S.C.

§ 3614(a).

      3.        Venue is proper in this district under 28 U.S.C. § 1391(b) because the actions and

omissions giving rise to the United States’ allegations occurred in the Northern District of Ohio,

and Defendants reside or do business in the Northern District of Ohio.

                                      FACTUAL ALLEGATIONS

      4.        Defendants Anthony Hubbard, Jeffery Hubbard, and Ann Hubbard, are residents of

Toledo, Ohio.

      5.        Defendant PayUp, LLC, is an Ohio limited liability company whose principal place

of business is in and around the city of Toledo, Ohio.
       Case: 3:19-cv-02953-JRK Doc #: 1 Filed: 12/23/19 2 of 10. PageID #: 2




                            DEFENDANT ANTHONY HUBBARD

      6.       Since at least 2000, Defendant Anthony Hubbard served as agent, co-owner,

business partner, officer, and/or property manager for at least thirty-five (35) properties owned

and/or co-owned by one or more of the following: his brother Jeffery Hubbard, his mother Ann

Hubbard, his business partner Rick Vermilyea, and his companies No Joke Properties Inc., and

PayUp, LLC.

      7.       These properties include, but are not limited to, the following addresses in Toledo,

Ohio: 1614 Macomber St., 1805 Macomber St., 1626 Macomber St., 1624 Macomber St., 1656

Macomber St., 1011 Alldays, and 909 Vance St. (the “subject properties”).

      8.       The rental homes at the subject properties described above are “dwellings” within

the meaning of the Fair Housing Act (FHA) (42 U.S.C. § 3602(b)).

      9.       At all times relevant to this action, Defendant Anthony Hubbard performed

management duties at the subject properties including, but not limited to, advertising vacancies,

accepting or rejecting prospective tenants, setting rates for rent and security deposits, collecting

rent, accepting requests for repairs, making repairs, and evicting tenants.

      10.      At all times relevant to the action, Defendants Jeffery Hubbard, Ann Hubbard,

and/or PayUp, LLC, engaged Anthony Hubbard to act as their agent to manage the subject

properties and provided him with the actual or apparent authority to receive applications for

tenancy; to accept or reject prospective tenants; to bind tenants to landlord/tenant contracts by

signing leases; to use keys to access tenants’ housing; to collect rents and fees; to make repairs in

tenants’ housing; to make adjustments to the amounts of rent, fees, or security deposits; and to

evict tenants or otherwise enforce lease provisions for the subject properties.

      11.      On repeated occasions from at least 2007 and continuing through the present,

Defendant Anthony Hubbard has subjected multiple female tenants of the subject properties to


                                                 2
       Case: 3:19-cv-02953-JRK Doc #: 1 Filed: 12/23/19 3 of 10. PageID #: 3




discrimination on the basis of sex, including severe, pervasive, and unwelcome sexual harassment,

on multiple occasions. Such conduct has included, but has not been limited to the following

categories of severe, pervasive and unwelcome sexual harassment:

               a.    Making unwelcome sexual comments, making unwelcome sexual advances,

                     and sending unwanted sexual text messages, videos, and photos to female

                     tenants;

               b.    Offering to grant tangible housing benefits—such as making repairs and/or

                     reducing the rent or security deposit and overlooking or excusing late or

                     unpaid rent or utilities—in exchange for sex or sex acts;

               c.    Taking adverse housing actions, such as eviction or refusing to make repairs,

                     or threatening to take such actions, against female tenants who objected to

                     and/or refused sexual advances;

               d.    Expressing a preference for renting to single female tenants, and taking

                     adverse housing actions against female tenants upon learning that they were

                     not single; and

               e.    Entering the homes of female tenants without their consent.

      12.      For example, from approximately 2007-2008, Anthony Hubbard repeatedly

harassed a female tenant who lived in one of the subject properties by making unwelcome sexually

inappropriate comments to her, in person and through text message, about her body; requesting

that she have sex with him; commenting on her sexual preferences and ability; requesting pictures

of her breasts in exchange for a picture of his penis; offering to exchange sex for rent; and entering

her home without her permission or any notice.

      13.      In another example, on multiple occasions from 2013-2017, Anthony Hubbard

pressured a female tenant, who lived in one of the subject properties and was unable to pay the full

                                                  3
       Case: 3:19-cv-02953-JRK Doc #: 1 Filed: 12/23/19 4 of 10. PageID #: 4




amount of rent, to have sex with him in exchange for reducing her rent and utility bills, and for

making repairs to her property. He also sent this tenant unwelcome sexually explicit text messages

throughout her tenancy; for example, he requested pictures of her genitals via text and asked for

oral sex in exchange for payment of late fees.

      14.      In another example, on multiple occasions from 2013-2014, Anthony Hubbard

sexually harassed a female tenant who lived in one of the subject properties. He offered to reduce

the amount of her security deposit in exchange for sex, saying: “we can settle the rest with no

clothes on” or words to that effect. He also entered the home of this tenant without her permission

in an effort to see her naked and sexually harassed her via text message on multiple occasions,

sometimes sending sexually explicit text messages in the middle of the night asking her what she

was wearing and for pictures of her body.

      15.      In yet another example, in 2015, Anthony Hubbard continuously pressured a female

tenant who lived at one of the subject properties for sex, sent her pictures of naked women and

videos of people engaging in sex and sex acts via text message, and asked her via text message

whether she was home alone. He texted her unwelcome messages such as: “do you need a

massage” and sexually suggestive messages. On a number of occasions, when he came to pick up

her rent in person, he made unwelcome inappropriate sexual comments about her breasts and body.

      16.      The experiences of these four women described above in paragraphs 12-15 were

not isolated instances; nor were they the only instances of Hubbard’s sexual harassment. Rather,

these instances were part of Anthony Hubbard’s longstanding pattern and practice of illegal sexual

harassment of multiple female tenants between 2007 and the present.

      17.      Many of Defendant Anthony Hubbard’s discriminatory housing practices, as

described above in paragraphs 11-16, occurred within the scope of his agency relationship with

Defendants Jeffery Hubbard, Ann Hubbard, and/or PayUp, LLC, or were aided by the existence

                                                 4
       Case: 3:19-cv-02953-JRK Doc #: 1 Filed: 12/23/19 5 of 10. PageID #: 5




of that agency relationship.

                               DEFENDANT JEFFERY HUBBARD

       18.     Since at least 2014, Defendant Jeffery Hubbard served as co-owner, business

partner, and/or property manager for the following subject properties: 1011 Alldays, and 1624

Macomber St.

       19.     At all times relevant to the action, Defendant Jeffery Hubbard engaged Anthony

Hubbard to act as his agent to manage the subject properties listed in Paragraph 18 above, and

provided him with the actual or apparent authority to receive applications for tenancy; to accept or

reject prospective tenants; to bind tenants to landlord/tenant contracts by signing leases; to use

keys to access tenants’ housing; to collect rents and fees; to make repairs in tenants’ housing; to

make adjustments to the amounts of rent, fees, or security deposits; and to evict tenants or

otherwise enforce lease provisions for those subject properties.

       20.     At least some of the discriminatory housing practices of Defendant Anthony

Hubbard, as described above in paragraphs 11-16, occurred within the scope of his agency

relationship with Defendant Jeffery Hubbard, or were aided by the existence of that agency

relationship. Defendant Jeffery Hubbard knew or should have known of these discriminatory

housing practices and failed to take prompt action to correct and/or end them.

                                DEFENDANT ANN HUBBARD

       21.     Since at least 2000, Defendant Ann Hubbard served as co-owner, business partner,

and/or property manager for the following subject properties: 1626 Macomber St., 909 Vance St.,

1011 Alldays, and 1624 Macomber St.

       22.     At all times relevant to the action, Defendant Ann Hubbard engaged Defendant

Anthony Hubbard to act as her agent to manage the subject properties listed in Paragraph 21 above,

and provided him with the actual or apparent authority to receive applications for tenancy; to


                                                 5
        Case: 3:19-cv-02953-JRK Doc #: 1 Filed: 12/23/19 6 of 10. PageID #: 6




accept or reject prospective tenants; to bind tenants to landlord/tenant contracts by signing leases;

to use keys to access tenants’ housing; to collect rents and fees; to make repairs in tenants’ housing;

to make adjustments to the amounts of rent, fees, or security deposits; and to evict tenants or

otherwise enforce lease provisions for those subject properties.

       23.     At least some of the discriminatory housing practices of Defendant Anthony

Hubbard, as described above in paragraphs 11-16, occurred within the scope of his agency

relationship with Defendant Ann Hubbard, or were aided by the existence of that agency

relationship. Defendant Ann Hubbard knew or should have known of these discriminatory housing

practices and failed to take prompt action to correct and/or end them.

                                   DEFENDANT PAYUP, LLC

       24.     Defendant PayUp, LLC is an Ohio limited liability company, formed in 2014, that

owns, rents, or manages some of the subject properties in Toledo, Ohio. Upon information and

belief, the only employees and officers of PayUp, LLC are Rick Vermilyea and Anthony Hubbard;

Rick Vermilyea serves as CEO and President; Anthony Hubbard serves as Secretary and Vice

President.

       25.     PayUp, LLC, has an ownership interest in the following subject property owned by

the company: 1805 Macomber St.

       26.     At all times relevant to the action, Defendant PayUp, LLC engaged Anthony

Hubbard to act as its agent to manage the subject property, and provided him with the actual or

apparent authority to receive applications for tenancy; to accept or reject prospective tenants; to

bind tenants to landlord/tenant contracts by signing leases; to use keys to access tenants’ housing;

to collect rents and fees; to make repairs in tenants’ housing; to make adjustments to the amounts

of rent, fees, or security deposits; and to evict tenants or otherwise enforce lease provisions for

those subject properties.


                                                  6
       Case: 3:19-cv-02953-JRK Doc #: 1 Filed: 12/23/19 7 of 10. PageID #: 7




       27.        At least some of the discriminatory housing practices of Defendant Anthony

Hubbard, as described above in paragraphs 11-16, occurred within the scope of his agency

relationship with Defendant PayUp, LLC, or were aided by the existence of that agency

relationship.

       28.        The above-described actions and conduct of Defendants Anthony Hubbard, Jeffery

Hubbard, Ann Hubbard, and PayUp, LLC caused female tenants to suffer physical harm, fear,

anxiety, emotional distress, and inhibited their ability to secure housing for themselves and their

families.

                                            CAUSE OF ACTION

       29.        By the actions and statements described above, Defendants have:

             a.    Denied dwellings or otherwise made dwellings unavailable because of sex, in

                   violation of 42 U.S.C. § 3604(a);

             b.    Discriminated in the terms, conditions, or privileges of the rental of dwellings, or

                   in the provision of services or facilities in connection therewith, because of sex,

                   in violation of 42 U.S.C. § 3604(b);

             c.    Made statements with respect to the rental of dwellings that indicate a preference,

                   limitation, or discrimination based on sex, in violation 42 U.S.C. § 3604(c); and

             d.    Coerced, intimidated, threatened, or interfered with persons in the exercise or

                   enjoyment of, or on account of their having exercised or enjoyed, their rights

                   granted or protected by Section 804 of the Fair Housing Act, in violation of 42

                   U.S.C. § 3617.

       30.        Defendants’ conduct constitutes:

             a.    A pattern or practice of resistance to the full enjoyment of the rights granted by

                   the Fair Housing Act, 42 U.S.C. §§ 3601, et seq., and


                                                     7
        Case: 3:19-cv-02953-JRK Doc #: 1 Filed: 12/23/19 8 of 10. PageID #: 8




             b.     A denial to a group of persons of rights granted by the Fair Housing Act, 42

                    U.S.C. §§ 3601, et seq., which denial raises an issue of general public importance.

       31.        Female tenants and persons associated with them have been injured by Defendants’

discriminatory conduct. Such persons are aggrieved persons as defined in 42 U.S.C. § 3602(i),

and have suffered damages as a result of Defendants’ conduct.

       32.        Defendant Anthony Hubbard’s conduct was intentional, willful, and/or taken in

reckless disregard of the rights of others.

                                           PRAYER FOR RELIEF

WHEREFORE, the United States requests that the Court enter an Order that:

             a.     Declares that Defendants’ discriminatory practices violate the Fair Housing Act,

                    as amended, 42 U.S.C. §§ 3601, et seq.;

             b.     Enjoins Defendants, their agents, employees, and successors, and all other

                    persons in the active concert or participation with them from:

                     i.   Discriminating on the basis of sex, including engaging in sexual

                          harassment, in any aspect of the rental of a dwelling;

                   ii.    Interfering with or threatening to take any action against any person

                          engaged in the exercise or enjoyment of rights granted or protected by the

                          Fair Housing Act, as amended;

                   iii.   Failing or refusing to take such affirmative steps as may be necessary to

                          restore, as nearly as practicable, Defendants’ victims of past unlawful

                          practices to the position they would have been in but for the discriminatory

                          conduct; and

                   iv.    Failing or refusing to take such affirmative steps as may be necessary to

                          prevent the recurrence of any discriminatory conduct in the future and to


                                                    8
       Case: 3:19-cv-02953-JRK Doc #: 1 Filed: 12/23/19 9 of 10. PageID #: 9




                      eliminate, as nearly as practicable, the effects of Defendants’ unlawful

                      practices;

           c.   Awards monetary damages to each person aggrieved by Defendants’

                discriminatory conduct, pursuant to 42 U.S.C. § 3614(d)(1)(B);

           d.   Assesses civil penalties against Defendants in order to vindicate the public

                interest, pursuant to 42 U.S.C. § 3614(d)(1)(c); and

           e.   Awards such additional relief as the interests of justice may require.

                                              JURY DEMAND

       The United States hereby demands a trial by jury of all issues so triable pursuant to Rule

38 of the Federal Rules of Civil Procedure.


Dated: December 23, 2019


 Respectfully submitted,


 JUSTIN E. HERDMAN                               WILLIAM P. BARR
 United States Attorney                          Attorney General
 Northern District of Ohio

                                                 s/ Eric Drieband
 s/ Angelita Cruz Bridges                        ERIC DRIEBAND
 Angelita Cruz Bridges (0072688)                 Assistant Attorney General
 Assistant U.S. Attorney                         Civil Rights Division
 United States Attorney’s Office
 Northern District of Ohio
 Four Seagate, Suite 308                         s/ Sameena Shina Majeed
 Toledo, Ohio 43604-2624                         SAMEENA SHINA MAJEED
 Tel: (419) 259-6376                             Chief
 Fax: (419) 259-6471
 Angelita.Bridges@usdoj.gov
                                                 s/ Timothy Moran
                                                 TIMOTHY MORAN
 Attorneys for Plaintiff                         Deputy Chief
 United States of America                        CHARLA JACKSON
                                                 Trial Attorney


                                                9
Case: 3:19-cv-02953-JRK Doc #: 1 Filed: 12/23/19 10 of 10. PageID #: 10




                                   Housing and Civil Enforcement Section
                                   Civil Rights Division
                                   U.S. Department of Justice
                                   950 Pennsylvania Avenue NW
                                   Northwest Building, 7th Floor
                                   Washington, DC 20530
                                   Phone: (202) 514-4713
                                   Fax: (202) 514-1116
                                   E-mail: charla.jackson@usdoj.gov




                                  10
